DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 1, at the end, change the period to a comma and add “wherein the stimulus is heat and wherein the stimulus generator includes a microheater embedded in the upper surface of the substrate and generating heat to act on the actuator.” 
Claim 10, at the end, change the period to a comma and add “wherein the stimulus is heat and wherein the stimulus generator includes a plurality of microheaters embedded in the upper surface of the substrate, each microheater generates heat to act on at least one of the plurality of actuators.”  
Cancel claims 4 and 13.

Authorization for this examiner’s amendment was given in a telephone interview with applicant’s representative, Peter C. Stomma on 02/01/2022

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and wherein the stimulus is heat and wherein the stimulus generator includes a microheater embedded in the upper surface of the substrate and generating heat to act on the actuator” including the remaining limitations.

	Regarding Claim 10, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “wherein the stimulus is heat and wherein the stimulus generator includes a plurality of microheaters embedded in the upper surface of the substrate, each microheater generates heat to act on at least one of the plurality of actuators” including the remaining limitations.
	
	Regarding Claim 18, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 18, and specifically comprising the limitation of “a method of fabricating a tunable photonic device, comprising the steps of: interconnecting a dissolvable layer to the actuator: interconnecting the actuator to a transfer layer: dissolving the dissolvable layer; and interconnecting the actuator to a support on a substrate 
” including the remaining limitations.
	Claims 2-3, 5-9, 11-12, 14-17 and 19-23 are allowable, at least, because of their dependencies.
	Examiner Note: Brosnihan et al (US PG Pub. No. 2012/0295058) discloses in figure 2A, a photonic device (element 202) is a light shutter; a substrate (203, ¶ [0059]), an actuator (205, ¶ [0057]), a photonic structure (202, ¶ [0057], shutter); a stimulus 
	However, Brosnihan’s device is electromagnetic and cannot be activated with a heat source, as claimed.
	Nothing relevant was found in the Prior Art for method claim 18.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879